Citation Nr: 1732760	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  12-33 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to service-connected aortic valve disease.

2.  Entitlement to aid and attendance or housebound benefits for the Veteran's father.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran had active service from June 1985 to July 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision in which the RO denied service connection for diabetes mellitus and denied aid and attendance or housebound benefits for the Veteran's sister and father.  The Veteran perfected an appeal of these denials.

In February 2016, the Board, in pertinent part, denied aid and attendance or housebound benefits for the Veteran's sister and father, and remanded the Veteran's diabetes mellitus claim for additional development.  

The Veteran appealed the February 2016 Board decision to the United States Court of Appeals for Veterans Affairs (Court) with respect to the claim of entitlement to aid and attendance or housebound benefits for the Veteran's father.  The Court, in April 2017, granted the parties' Joint Motion for Partial Remand and vacated the Board decision with respect to this issue.  The parties to the Joint motion noted that the Board's decision remanding the claim for entitlement to service connection for diabetes mellitus was not before the Court, and also found that the Board's decision denying entitlement to an earlier effective date than April 24, 2009, for the grant of service connection for hypertension, and for erectile dysfunction with special monthly compensation; to aid and attendance or household benefits under 38 C.F.R. § 3.351; and its determination that there was a valid overpayment of $12,006.43 created as a result of recoupment of attorney fees from the Veteran's benefits, were not contested and should be affirmed. 

In May 2017, after completing the development requested by the Board, the Veteran's claim of entitlement to service connection for diabetes mellitus was returned to the Board for further consideration.

In July 2017, the Veteran was scheduled for a hearing before a Veterans Law Judge.  Prior to the hearing, the Veteran requested that the hearing be cancelled.  38 C.F.R. § 20.702.

In multiple statements submitted to the Board, the Veteran appears to claim entitlement to service connection for multiple conditions including ischemic heart disease and a sleep disorder, among others.  The Veteran is advised that VA has amended its adjudication regulations effective March 24, 2015, to require that all claims be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The Veteran is therefore advised to submit any claim he wishes to file on the prescribed forms, seeking the assistance of the RO or his representative if necessary. 


FINDING OF FACT

Diabetes mellitus did not have its onset in service or within one year of service, nor is such disability caused or aggravated by active military service or a service-connected disability.


CONCLUSION OF LAW

The criteria for an award of service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Service connection for diabetes mellitus

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for listed chronic diseases, including diabetes mellitus, when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Under § 3.303(b), an alternative method of establishing the second and/or third elements of service connection for a listed chronic disease is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a)).  

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran contends that he has diabetes mellitus secondary to his service-connected aortic valve disease.  

The Veteran's service treatment records are negative for any indication of diabetes mellitus.  Laboratory testing conducted during active duty, including urinalysis, showed diabetes was not present.  Post-service private and VA treatment records show treatment for diabetes mellitus diagnosed in approximately 1999, thirteen years after service.  

In connection with his claim, VA obtained a medical opinion dated in December 2011.  The Veteran's claims file was reviewed in connection with the report.  The examiner found that the Veteran's diabetes mellitus was less likely than not (less than 50 percent probability) incurred in or caused by an in-service injury, event, or illness.  The examiner further stated that there was no medical evidence that diabetes mellitus is caused by aortic valve disease. 

In October 2012, the Veteran was examined in connection with his diabetes mellitus claim.  The Veteran was noted to have diabetes, but no polyuria, polydipsia, or polyphagia.  The Veteran was noted to have stopped taking Glucophage because it caused diarrhea.  The Veteran was diagnosed with diabetes mellitus type II.  No opinion was provided.

An additional examination was provided in January 2017.  The Veteran's claims file was reviewed in connection with the examination and report.  The Veteran was noted to have a diagnosis of diabetes mellitus type II dating from February 1999.  The condition was managed by restricted diet, prescribed oral hypoglycemic agents, and insulin injections more than once per day.  The Veteran was also indicated to require regulation of activities as part of medical management of diabetes mellitus.  After examination, the examiner opined that the Veteran's condition was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected condition.  In support of the opinion, the examiner stated that Aortic Valvular disease does not cause diabetes.  The examiner reported that diabetes can aggravate atherosclerotic coronary vascular disease, but that this was not the case here.  The Veteran was indicated to have a childhood history of rheumatic fever, which was noted to be a major risk factor for the development of valvular disease of the heart.  Also, the Veteran reported a family history of Type II diabetes, in that his deceased mother had a history of Type II insulin-dependent diabetes mellitus.   The examiner continued by indicating that conflicting medical evidence had been reviewed and noted that the question here was whether this Veteran's diabetes was at least as likely as not due to aortic valvular disease.  The examiner stated that a literature search on the topic was undertaken and that several physicians that concluded that valvular heart disease does not cause diabetes, but rather that diabetes mellitus leads to cardiovascular heart disease due to atherosclerosis.  As such, the examiner concluded that the claimed condition of Type II diabetes mellitus was less likely than not proximately due to or the result of the Veteran's service connected condition of aortic valvular disease.  The examiner also opined that the diabetes in question was not aggravated by the presence of aortic valvular disease. 

The Veteran's outpatient treatment records were also reviewed and indicated ongoing treatment with regard to diabetes mellitus.  A statement of the Veteran's physician, last submitted to VA in July 2017, indicated that diabetes mellitus could cause Ischemic Heart disease and aortic heart valve disease, that diabetes could be a risk factor for cardiovascular disease, and that diabetes could cause inordinate fluctuations of blood sugar levels.  However, there was no corresponding reverse causation or aggravation indicated.  Other outpatient treatment records showed diagnoses and treatment for diabetes with medication.  However, the records fail to show a finding of diabetes secondary to aortic valve disease. 

The various statements that the Veteran has submitted in support of his claim have been reviewed.  However, no medical evidence has been received to show a causal link between aortic valve disease and diabetes mellitus, nor do they contain any indication that aortic valve disease can aggravate diabetes mellitus.  

Based on the foregoing, the Board finds that service connection for diabetes mellitus type II is not warranted in this case.  The record indicates that the Veteran has a diagnosis of diabetes mellitus dating from approximately 1999.  The service records do not indicate the presence of diabetes mellitus in service, nor is there any indication of diabetes mellitus within one year of active service.  In addition, the examiners that have looked at the question have opined that the Veteran's diabetes mellitus was not caused or aggravated by his service-connected aortic valve disease.  There are no contrary opinions of record.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Nieves-Rodriguez, 22 Vet. App. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

In this case, the VA examiners reviewed the Veteran's claims file and were apprised of the medical history and the Veteran's contentions regarding his claim.  After examination and review, the examiners provided definite opinions supported by a reasoned rationale.  As such, the opinions are highly probative.  

The Veteran has contended on his own behalf that his diabetes mellitus type II is casually related to his service-connected aortic valve disease.  In this regard, lay witnesses are competent to provide testimony or statements relating to symptoms or facts that are observable and within the realm of his or her personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007) (noting that lay testimony may be competent to identify a particular medical condition).  Specifically, in Jandreau, 492 F.3d 1372  (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Similarly, the Court has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In this case, however, the question of whether diabetes mellitus is related to military service or a service-connected disability is a complex medical question that is not subject to lay observation alone.  Hence, the opinions of the Veteran in this regard are not competent in this case.  Additionally, even though diabetes mellitus is a chronic disease and could serve as an independent basis for an award of service connection if proven, the lay evidence does not establish continuity of symptomatology here.  Indeed, the evidence does not indicate the presence of diabetes mellitus until many years after service and the Veteran has based his claim primarily on the whether the condition is secondary to his service-connected aortic valve disease.  As such, continuity of symptomatology from service is not shown in this case and cannot serve as a basis for service connection.

In summary, the medical evidence in this case is against the claim.  As such, the preponderance of the evidence is against service connection.  Reasonable doubt does not arise and the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for diabetes mellitus type II is denied.


REMAND

The matter of entitlement to aid and attendance or housebound benefits for the Veteran's father was remanded by the Court pursuant to an April 2017 Joint Motion.  In the Joint Motion, the parties agreed that remand was warranted because the Board failed to consider whether the issue of entitlement to additional compensation for a dependent parent under 38 U.S.C. § 1115(D) and 38 C.F.R. § 3.4(b)(2) was reasonably raised by the record, and instead only considered that portion of the Veteran's claim relevant to a claim for aid and attendance or household benefits for his sister and father.  A veteran rated 30 percent or more disabled, as the Veteran is, may receive additional benefits for a dependent parent.  38 U.S.C.A. 1115(D); see also 38 C.F.R. §3.4(b)(2).  While the parties agreed that the Board's analysis in denying an aid and attendance or household benefits claim under 38 C.F.R. § 3.351 was correct, the parties also agreed that the Board failed to consider whether the record reasonably raised the issue of entitlement to additional compensation for a dependent parent, specifically the Veteran's father.  The parties therefore agreed that a remand was warranted for the Board to consider whether the record reasonably raised a claim for additional compensation for a dependent parent. 

As the issue of entitlement to additional compensation for the Veteran's father has not yet been addressed by the RO, the matter is remanded for for initial adjudication to avoid prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the case is REMANDED for the following action:

After undertaking any necessary notification and development action, readjudicate the Veteran's claim for aid and attendance or housebound benefits for the Veteran's father, specifically to consider whether the issue of entitlement to additional compensation for a dependent parent under 38 U.S.C. § 1115(D) and 38 C.F.R. § 3.4(b)(2) was reasonably raised by the record.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


